


Exhibit 10.2

 

ADAMS COUNTY NATIONAL BANK OF GETTYSBURG, PA

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 30th day of December, 2008, by and between Adams
County National Bank of Gettysburg, Pennsylvania (the “Company”) and
                         (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

 

The Company and the Executive executed a Salary Continuation Agreement on
May 14, 1996, as amended on March 27, 1998.

 

The Company and the Executive wish to amend the Salary Continuation Agreement to
comply with Section 409A of the Code.

 

AGREEMENT

 

The Executive and the Company, intending to be legally bound, agree as follows:

 

Article 1

 

Definitions

 

1.1           Definitions.  Whenever used in this Agreement, the following words
and phrases shall have the meanings specified:

 

1.1.1        “Change of Control” means the transfer of 51% or more of the
Company’s or ACNB Corporation’s outstanding voting common stock followed within
twelve (12) months by replacement of fifty percent (50%) or more of the members
of the Company’s Board of Directors (for reasons other than death or
disability).

 

1

--------------------------------------------------------------------------------


 

1.1.2        “Code” means the Internal Revenue Code of 1986, as amended.
References to a Code section shall be deemed to be to that section as it now
exists and to any successor provision.

 

1.1.3        “Company” means Adams County National Bank of Gettysburg,
Pennsylvania, and any successor thereto.

 

1.1.4        “Normal Retirement Date” means the Executive attaining age     , or
his/her actual retirement date if after age     .

 

1.1.4a      “Specified Employee” means an employee who at the time of
Termination of Employment is a key employee of the Company, if any stock of the
Company or ACNB Corporation is publicly traded on an established securities
market or otherwise. For purposes of this Agreement, an employee is a key
employee if the employee meets the requirements of Code Section 416(i)(1)(A)(i),
(ii), or (iii) (applied in accordance with the regulations thereunder and
disregarding Section 416(i)(5)) at any time during the twelve (12) month period
ending on December 31 (the “Identification Period”). If the employee is a key
employee during an Identification Period, the employee is treated as a key
employee for purposes of this Agreement during the twelve (12) month period that
begins on the first day of April following the close of the Identification
Period.

 

1.1.5        “Termination of Employment” means termination of the Executive’s
employment with the Company for reasons other than death. Whether a termination
of employment has occurred is determined based on whether the facts and
circumstances indicate that the Company and the Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to the Company if the Executive has been providing services to the
Company less than thirty­six (36) months).

 

2

--------------------------------------------------------------------------------


 

1.1.6        “Plan Year” means each twelve (12) month period from the effective
date of this Agreement.

 

Article 2

 

Retirement Benefits

 

2.1           Normal Retirement Benefit.  If the Executive terminates employment
on or after the Normal Retirement Date for reasons other than death, the Company
shall pay to the Executive the benefit described in this Section 2.1.

 

2.1.1        Amount of Benefit.  The benefit under this Section 2.1 is
$            .

 

2.1.2        Payment of Benefit.  The Company shall pay the benefit to the
Executive on the first day of each month commencing with the month following the
Executive’s Normal Retirement Date and continuing for 179 additional months.

 

2.2           Early Retirement Benefit.  If the Executive terminates employment
before the Normal Retirement Date, and for reasons other than death or following
a Change of Control, the Company shall pay to the Executive the benefit
described in this Section 2.2.

 

2.2.1        Amount of Benefit.  The benefit under this Section 2.2 is the
benefit determined under Schedule A based on the date of the Executive’s
Termination of Employment.

 

2.2.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following Termination of Employment and
continuing for 179 additional months.

 

2.3           Change of Control Benefit.  Upon a Change in Control followed by a
Termination of Employment, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Agreement.

 

2.3.1        Amount of Benefit.  The benefit under this Section 2.3 is the
Normal Retirement Benefit described in Section 2.1.1.

 

3

--------------------------------------------------------------------------------


 

2.3.2        Payment of Benefit.  The Company shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following Termination of Employment and
continuing for 179 additional months.

 

2.4           Restriction on Timing of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee, the provisions of this Section 2.4 shall govern all
distributions hereunder. If benefit distributions which would otherwise be made
to the Executive due to a Termination of Employment are limited because the
Executive is a Specified Employee, then such distributions shall not be made
during the first six (6) months following Termination of Employment. Rather, any
distribution which would otherwise be paid to the Executive during such period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh month following the Termination of Employment. All subsequent
distributions shall be paid in the manner specified.

 

2.5           Distributions Upon Income Inclusion Under Section 409A of the
Code.  If, pursuant to Code Section 409A, the Federal Insurance Contributions
Act or other state, local or foreign tax, the Executive becomes subject to tax
on the amounts deferred hereunder, then the Company may make a limited
distribution to the Executive in accordance with the provisions of Treasury
Regulations Section 1.409A-3(j)(vi), (vii) and (xi).

 

2.6           Change in Form or Timing of Distributions.  All changes in the
form or timing of distributions hereunder must comply with the following
requirements. The changes:

 

(a)           may not accelerate the time or schedule of any distribution,
except as provided in Section 409A of the Code and the regulations thereunder;

 

(b)           must, for benefits distributable under Sections 2.1, 2.2 and 2.3,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and,

 

(c)           must take effect not less than twelve (12) months after the
election is made.

 

4

--------------------------------------------------------------------------------


 

Article 3

 

Survivor Benefits

 

3.1           Death During Active Service.  If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive’s
beneficiary the benefit described in this Section 3.1.

 

3.1.1        Amount of Benefit.  The benefit under Section 3.1 is the lifetime
benefit that would have been paid to the Executive under Section 2.1 calculated
as if the date of the Executive’s death were the Normal Retirement Date.

 

3.1.2        Payment of Benefit.  The Company shall pay the benefit to the
beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for 179 additional months.

 

3.2           Death During Benefit Period.  If the Executive dies after benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3           Death Following Active Service Before Benefits Commence.  If the
Executive is entitled to benefit payments under this Agreement, but dies prior
to receiving said benefit payments, the Company shall pay the Executive’s
beneficiary the benefit described in this Section 3.3.

 

3.3.1        Amount of Benefit.  The benefit under Section 3.3 is the vested
benefit that would have been paid to the Executive pursuant to Schedule A.

 

3.3.2        Payment of Benefit.  The Company shall pay the benefit to the
beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for 179 additional months.

 

5

--------------------------------------------------------------------------------


 

3.4           Death After Change of Control.  If Executive dies following a
Change of Control, provided Executive was in active service at the time of the
Change of Control, the Company shall pay the Executive’s beneficiary the benefit
described in this Section 3.4.

 

3.4.1        Amount of Benefit.  The benefit under Section 3.4 is the lifetime
benefit that would have been paid to the Executive under Section 2.1 calculated
as if the date of the Executive’s death were the Normal Retirement Date.

 

3.4.2        Payment of Benefit.  The Company shall pay the benefit to the
beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for 179 additional months.

 

Article 4

 

Beneficiaries

 

4.1           Beneficiary Designations.  The Executive shall designate a
beneficiary by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Company during the Executive’s lifetime. The Executive’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and, if none, to the Executive’s surviving children and the
descendants of any deceased child by right of representation, and if no children
or descendants survive, to the Executive’s estate.

 

4.2           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated (prior Pennsylvania law referred to such a person
as incompetent), or to a person incapable of handling the disposition of his or
her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

6

--------------------------------------------------------------------------------

 

Article 5

 

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement:

 

5.1           Excess Parachute Payment.  To the extent the benefit would be an
excess parachute payment under Section 280G of the Code.

 

5.2           Termination for Cause.  If the Company terminates the Executive’s
employment for:

 

5.2.1        Gross negligence or gross neglect of duties;

 

5.2.2        Commission of a felony or of a gross misdemeanor involving moral
turpitude; or,

 

5.2.3        Executive’s bankruptcy, fraud, disloyalty, dishonesty or willful
violation of any law or significant Company policy committed in connection with
the Executive’s employment which is inimical to the best interest of the Bank
monetarily or otherwise.

 

5.3           Competition After Termination of Employment.  No benefits shall be
payable; except for benefits paid due to a Change of Control, if the Executive,
without the prior written consent of the Company, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a fifty
mile radius) of the business of the Company which enterprise is, or may deemed
to be, competitive with any business carried on by the Company as of the date of
termination of the Executive’s employment or retirement.

 

5.4           Suicide or Misstatement.  No benefits shall be payable if the
Executive commits suicide within two (2) years after the original date of this
Agreement, May 14, 1996, or if the

 

7

--------------------------------------------------------------------------------


 

Executive has made any material misstatement of fact on any application for life
insurance purchased by the Company.

 

Article 6

 

Claims and Review Procedures

 

6.1           Claims Procedure.  The Company shall notify the Executive’s
beneficiary in writing, within ninety (90) days of his or her written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Agreement. If the Company determines that the beneficiary is
not eligible for benefits or full benefits, the notice shall set forth (1) the
specific reasons for such denial, (2) a specific reference to the provisions of
the Agreement on which the denial is based, (3) a description of any additional
information or material necessary for the claimant to perfect his or her claim,
and a description of why it is needed, and (4) an explanation of the Agreement’s
claims review procedure and other appropriate information as to the steps to be
taken if the beneficiary wishes to have the claim reviewed. If the Company
determines that there are special circumstances requiring additional time to
make a decision, the Company shall notify the beneficiary of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety (90) day period.

 

6.2           Review Procedure.  If the beneficiary is determined by the Company
not to be eligible for benefits, or if the beneficiary believes that he or she
is entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company. Said petition shall state the specific reasons which the
beneficiary believes entitle him or her to benefits or to greater or different
benefits. Within sixty (60) days after receipt by the Company of the petition,
the Company shall afford the beneficiary (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
beneficiary (or counsel) shall have the right to review the pertinent documents.
The Company shall notify the beneficiary of its decision in writing within the
sixty (60) day period, stating specifically the basis of its decision, written
in a manner calculated to be understood by the beneficiary and the specific
provisions of the Agreement on which the decision is based. If, because of the
need for a hearing, the sixty (60) day period is not sufficient, the decision
may be deferred for up to another sixty (60) day period at the election of the
Company, but notice of this deferral shall be given to the beneficiary.

 

8

--------------------------------------------------------------------------------


 

Article 7

 

Amendments and Termination

 

7.1           Amendments.  This Agreement may be amended only by a written
agreement signed by the Company and the Executive. However, the Company may
unilaterally amend this Agreement to conform with written directives to the
Company from its auditors or banking regulators or to comply with legislative
changes or tax law, including without limitation Section 409A of the Code and
any and all Treasury Regulations and guidance promulgated thereunder.

 

7.2           Plan Termination Generally.  This Agreement may be terminated only
by a written agreement signed by the Company and the Executive. The benefit
hereunder shall be the amount the Company has accrued with respect to the
obligations hereunder as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, after such termination,
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

 

7.3           Plan Terminations Under Section 409A.  Notwithstanding anything to
the contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

(a)           Within thirty (30) days before, or twelve (12) months after a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions are made no
later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially
similar to the Agreement are terminated so the Executive and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

(b)           Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Executive’s gross income in the latest of (i) the calendar

 

9

--------------------------------------------------------------------------------


 

year in which the Agreement terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the distribution is administratively practical; or,

 

(c)           Upon the Company’s termination of this and all other arrangements
that would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-l (c) if the Executive participated in such arrangements
(“Similar Arrangements”), provided that (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company,
(ii) all termination distributions are made no earlier than twelve (12) months
and no later than twenty-four (24) months following such termination, and
(iii) the Company does not adopt any new arrangement that would be a Similar
Arrangement for a minimum of three (3) years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the Agreement;

 

the Company may distribute the amount accrued by the Company with respect to the
Company’s obligations hereunder, determined as of the date of the termination of
the Agreement, to the Executive in a lump sum subject to the above terms.

 

Article 8

 

Miscellaneous

 

8.1           Binding Effect.  This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2           No Guaranty of Employment.  This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

8.3           Non-Transferability.  Benefits under this Agreement cannot be
sold, transferred, assigned, pledged, attached or encumbered in any manner.

 

10

--------------------------------------------------------------------------------


 

8.4           Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.5           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of Pennsylvania, except to the extent preempted by the laws
of the United States of America.

 

8.6           Unfunded Arrangement.  The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.7           Compliance with Section 409A.  This Agreement shall at all times
be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

 

EXECUTIVE:

 

COMPANY:

 

 

 

 

 

 

 

Adams County National Bank

 

 

 

 

 

 

 

 

 

 

By

 

 

11

--------------------------------------------------------------------------------


 

ADAMS COUNTY NATIONAL BANK OF GETTYSBURG, PA

SALARY CONTINUATION AGREEMENT

BENEFICIARY DESIGNATION

 

I,

 

, designate the following as beneficiary of any death benefits under the Salary

Continuation Agreement:

 

Primary:

 

 

 

%

 

 

 

 

 

 

 

%

 

Contingent:

 

 

 

%

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

%

 

Note:      To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary, in the event of the dissolution of
our marriage.

 

Signature

 

 

 

Date

 

 

 

Accepted by the Company this

 

day of

 

.

 

By

 

 

 

 

Title

 

 

 

12

--------------------------------------------------------------------------------
